      Case 1:20-cv-08105-MKV-SLC Document 15 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JESSICA ROSEANNA VECCHIO,

                             Plaintiff,
                                                      CIVIL ACTION NO.: 20 Civ. 8105 (MKV) (SLC)
         -v-
                                                                       ORDER
COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.


SARAH L. CAVE, United States Magistrate Judge.


         On March 9, 2021, Defendant Commissioner of Social Security (“Commissioner”)

requested an extension of time until April 12, 2021, to file the certified administrative record

(“CAR”) in this action. (ECF No. 13). The Court granted the Commissioner’s request on March

10, 2021. (ECF No. 14). Defendant Commissioner has not filed the CAR, nor has it requested a

further extension of the deadline to do so. Accordingly, by Thursday, April 22, 2021, the

Commissioner shall file the CAR.


Dated:         New York, New York
               April 15, 2021

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
